Citation Nr: 1609644	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for status post right L5-S1 disc surgery with residuals of chronic lumbar pain to include scar ("low back disability").

3.  Entitlement to service connection for reactive airway disease, claimed as a lung condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a seborrheic keratosis and actinic keratosis, claimed as a rash.

6.  Entitlement to service connection for vasovagal syncope, claimed as lightheadedness and dizziness.


7.  Entitlement to service connection for left arm numbness.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding the Veteran's claim for service connection for a psychiatric disorder, he has primarily asserted that he has PTSD as a result of experiences he had while serving aboard the USS Coral Sea in 1975, and has specifically referenced involvement in the Mayaguez Incident and the evacuation of Saigon.  Although some of his personnel records have been associated with the claims file, it appears that the records from his period of active duty may be incomplete, as they do not document his record of assignments during that time.  As the evidence of record, including inconsistent statements made by the Veteran during treatment and a July 2013 DD Form 215 submitted by the Veteran and showing receipt of a Combat Action Ribbon, is somewhat unclear on the question of whether he participated in combat in the Vietnam theater, the Board finds that his complete personnel file, including copies of all official DD Form 215s, should be obtained on remand.  

Additionally, although the record contains an October 2010 VA psychiatric examination and a September 2015 VA PTSD examination, neither VA examiner addressed a January 1973 mental health evaluation that is documented in the Veteran's service treatment records when diagnosing his current psychiatric conditions and opining on their causes.  Specifically, in December 1972, the Veteran was referred to the mental health clinic for evaluation due in part to absentmindedness and indecision in his work, and because he was observed staring and smiling strangely while being completely oblivious to persons talking to him.  Following a January 1973 psychiatric evaluation, he was diagnosed with immature personality with authority conflict characteristics.  The Board finds that an additional medical opinion that addresses that in-service treatment and diagnosis    is necessary prior to adjudication of the claim.

Furthermore, the Veteran has submitted a Social Security Administration (SSA) determination establishing that he receives disability benefits for both psychiatric and low back conditions.  However, complete documentation from SSA, including the Veteran's application and the medical records on which the decision was based, has not been obtained.  As any outstanding SSA records may be relevant to the Veteran's psychiatric and back claims, they should be obtained on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, as the Veteran's arguments in connection with his claims for service connection for left arm numbness and headaches have at times related those conditions to back and neck pain, they are also being remanded pending obtention of outstanding, potentially relevant SSA records.

Turning to the Veteran's claim for service connection for vasovagal syncope, although an April 2011 VA examiner explained the medical bases for his conclusion that the Veteran's syncope was not related to service, it appears that     he did not consider a July 1973 service treatment record documenting a two week history of dizziness.  As a result, the Board finds that an addendum opinion is necessary.

Regarding the claim for service connection for seborrheic keratosis and actinic keratosis, the same April 2011 VA examiner opined that those current skin conditions were not related to the acne vulgaris that was diagnosed while the Veteran was in service.  However, he provided no explanation for that opinion, and did not address the Veteran's assertion that in-service sun exposure caused his current keratosis.  Accordingly, an addendum opinion on that issue is also needed.

Regarding the claim for service connection for bilateral hearing loss, a February 2010 VA examiner found that the Veteran's current hearing loss was not related to service because his hearing was normal at separation.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, an additional VA opinion on that issue is also necessary.

Finally, regarding the claim for service connection for reactive airway disease, the Veteran has asserted that his respiratory condition is related to his alleged exposure to asbestos, fumes, and other toxins while he was assigned to the USS San Onofre (ARD 30).  As the record includes a diagnosis of reactive airway disease and confirms the Veteran's service aboard the ARD 30, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records, including official copies of any DD Form 215s.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain and associate with the claims file VA treatment records dating since September 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Request from the SSA copies of the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the claims file to a VA psychiatrist or psychologist for review.  If a new examination is deemed necessary, one should be scheduled.

Following review of the claims file, the reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder diagnosed during the course of the claim, other than PTSD or a personality disorder, arose during the Veteran's period of active duty service from June 1972   to June 1976, or is otherwise related to service.  If the reviewer finds that PTSD was validly diagnosed during the course of the claim, he or she should identify the stressor(s) upon which that diagnosis is based.

The reviewer should explain the medical basis for any conclusions reached, and should specifically address the November 2008 and February 2009 diagnoses of PTSD that are of record, as well as the diagnoses and findings of the October 2010 and September 2015 VA examiners.

5.  Return the claims file to the physician who performed the April 2011 VA heart examination, if available.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another physician for review and to obtain the requested opinion.

Following review of the claims file and the April 2011 examination report, the physician should offer an addendum opinion as to whether it is at least as likely     as not (50 percent probability or greater) that the Veteran's vasovagal syncope arose during his period of active duty service from June 1972 to June 1976, or is otherwise related to service, to include alleged exposure to fumes, dust, and toxins, including lead, zinc, and arsenic, while sandblasting and painting ships or submarines.  In issuing the opinion, the physician should indicate whether the Veteran's July 1973 treatment for a two-week history of dizziness changes the April 2011 opinion.  The physician should explain the medical basis for any conclusion reached.

6.  Return the claims file to the physician who performed the April 2011 VA skin examination, if available.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another physician for review and to obtain the requested opinion.

Following review of the claims file and the April 2011 examination report, the physician should offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's actinic keratosis and seborrheic keratosis arose during his period of active duty service from June 1972 to June 1976, or are otherwise related to service.  In issuing the opinion the physician should address the Veteran's assertion that exposure to the sun during active duty service, without appropriate skin protection, caused those conditions.  The physician should explain the medical basis for any conclusion reached.  

7.  Return the claims file to the audiologist who performed the February 2010 VA audiology examination, if available.  If that audiologist is not available, an opinion should be sought from another audiologist.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  

Following review of the claims file, including the February 2010 examination report, the audiologist should discuss whether the Veteran's current bilateral hearing loss is/is not merely a delayed response to his conceded in-service noise exposure during his period of active duty service from June 1972 to June 1976.  The audiologist should explain the medical basis for any conclusion reached.

8.  Schedule the Veteran for a VA respiratory examination.  The claims file should be reviewed by      the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and    the results reported.  The examiner should clearly list all current respiratory disabilities diagnosed on examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability diagnosed during examination or during the course of the claim arose during the Veteran's period of active duty service from June 1972 to June 1976, or is otherwise related to service, to include alleged exposure  to asbestos and/or alleged exposure to fumes, dust,         and toxins, including lead, zinc, and arsenic, while sandblasting and painting ships or submarines.  The examiner should explain the medical basis for any conclusion reached.

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




